                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


THERESA RIVERA AND CHRISTOPHER RIVERA                                         CIVIL ACTION

VERSUS                                                                        NO. 19-12616

WALMART, INC.                                                                 SECTION "L" (3)


                                      ORDER AND REASONS

         Before the Court is Walmart’s Motion for Reconsideration, R. Doc. 68. Having

considered the motion and the applicable law, the Court now rules as follows.

    I.      BACKGROUND

         This case arises from an April 5, 2018 slip-and-fall incident at a Walmart, Inc. (“Walmart”)

store that allegedly resulted in the serious injury and death of Aurelio Rivera (“Mr. Rivera”). R.

Doc. 1-1 at ¶¶ 2–3. Mr. Rivera slipped and fell in the produce section of a Walmart in Orleans

Parish, allegedly due to a hazardous condition on the store’s floor. Id. at ¶ 3. Mr. Rivera sustained

severe injuries, including a fractured femur, which required surgery. Id. at ¶ 9. Following the

surgery, Mr. Rivera experienced complications and died on April 12, 2018. Id. at ¶ 9. Plaintiffs

Theresa Rivera, Mr. Rivera’s wife, and Christopher Rivera, Mr. Rivera’s son (collectively

“Plaintiffs”), filed suit against Walmart. Id. at ¶¶ 5, 8. Plaintiffs allege that Walmart’s negligence

caused the accident and Mr. Rivera’s injuries, in violation of La. R.S. 9:2800.6. Id. at ¶ 10.

Plaintiffs also claim damages for wrongful death and for Theresa Rivera’s suffering as a bystander

to the accident. Id. at ¶ 6, 13-14.

         Walmart denies the allegations and asserts various defenses, including but not limited to:

(1) Plaintiffs fail to state a claim upon which relief can be granted; (2) Mr. Rivera’s negligence
caused the incident; (3) if any negligence is proven on Walmart’s part, Walmart asserts

contributory and/or comparative negligence and/or fault by Mr. Rivera; (4) other parties over

which Walmart has no authority, jurisdiction, control, or supervision caused the accident; (5) the

premises was free of all vices and defects relevant to Plaintiffs’ claims; (6) no dangerous conditions

existed or, if they did, they were open and obvious; (7) Walmart had no actual or constructive

notice of any alleged dangerous condition, or exercised reasonable care to address any alleged

dangerous condition; (8) Mr. Rivera sustained no injuries or damages from the incident, or

recovered from any injuries allegedly sustained; (9) Mr. Rivera’s alleged injuries were totally or

partially preexisting; (10) Walmart is entitled to a credit for any payments that have been made or

will be made by an insurance company; and (11) Plaintiffs failed to mitigate their damages. R.

Doc. 5.

          Walmart moved for summary judgment on Plaintiffs’ negligence claim and moved for

partial summary judgment on Plaintiffs’ wrongful death and bystander damages claims. R. Docs.

21; 29; and 30. The Court denied Walmart’s motion for summary judgment on the negligence

claim and Walmart’s motion for partial summary judgment on the bystander damages claim, but

granted Walmart’s motion for summary judgment on the wrongful death claim. R. Doc. 62. The

Court found that Walmart was not entitled to summary judgment on the negligence claim because

genuine factual disputes remained regarding the existence of a dangerous condition on the floor,

who cleaned the area before and after the incident, and whether Walmart sufficiently gathered and

handled evidence about the incident. Id. at 9.

   II.       PRESENT MOTION

          Walmart filed a motion for reconsideration requesting that the Court reconsider its order

denying Walmart’s motion for summary judgment on Plaintiffs’ negligence claim. R. Doc. 68.
Walmart argues that the Court committed a manifest error of law by failing to address the issue of

actual or constructive notice, which Plaintiffs had to prove under La. R.S. § 9:2800.6. R. Doc. 68-

1 at 3. In Walmart’s view, Plaintiffs have produced no evidence that Walmart had actual or

constructive notice of the condition that caused Mr. Rivera’s fall, and Walmart is entitled to

summary judgment on the negligence claim. Id. at 4.

    III.        APPLICABLE LAW

              a. Rule 54(b) Standard

           Federal Rule of Civil Procedure 54(b) gives a district court discretion to revise “any order

or other decision, however designated, that adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties.” Fed. R. Civ. P. 54(b). Under this rule, “a district court may

reconsider and revise its prior orders without the timing restrictions and jurisdictional constraints

that limit the court’s authority to amend a judgment under Rules 59(e) or 60(b).” WorkSTEPS Inc.

v. ErgoScience, Inc. 88 F. Supp. 3d 752, 758 (W.D. Tex. 2015). When a party moves for

reconsideration under Rule 54(b), “many of the same policy considerations apply [as in] motions

for reconsideration under Rule 59(e).” Id. Thus, “courts in the Fifth Circuit generally apply the

same standards to the two.” Id. Under this standard, motions for reconsideration “must clearly

establish either a manifest error of law or . . . present newly discovered evidence. [They] cannot

be used to raise arguments which could, and should, have been made before the judgment issued.

Moreover, they cannot be used to argue . . . a new legal theory.” Simon v. United States, 891 F.2d

1154, 1159 (5th Cir. 1990) (quoting Federal Deposit Ins. Corp. v. Meyer, 781 F.2d 1260, 1268

(7th Cir. 1986)). “[T]he standards applicable to Rule 59(e) . . . favor the denial of motions to alter

or amend a judgment . . . .” Southern Constructors Group, Inc. v. Dynalectric Co., 2 F.2d 606, 611

(5th Cir. 1993).
   IV. DISCUSSION

       Walmart asks the Court to reconsider its order denying summary judgment to Walmart on

Plaintiffs’ negligence claim. Walmart argues the Court committed a manifest error of law by not

addressing the issue of actual or constructive notice, a required element of Plaintiffs’ claim under

La. R.S. § 9:2800.6. R. Doc. 68-1 at 3.

       The Court disagrees with Walmart’s assertion that the Court’s order denying summary

judgment failed to address the issue of actual or constructive notice. The order acknowledged that

actual or constructive notice was a required element of Plaintiffs’ negligence claim. R. Doc. 62 at

9. Moreover, the remaining disputes of material fact that the Court enumerated relate to the

question of whether Walmart had actual or constructive notice of the alleged hazardous condition.

The Court specifically referred to “the existence of a dangerous condition,” “who cleaned the area

before and after the accident,” and “whether Walmart sufficiently gathered and handled evidence”

about the incident. Id. Genuine disputes on these topics inherently relate to a dispute on whether

Walmart had actual or constructive notice of the condition. For instance, a dispute over who

cleaned the area before the incident directly bears on whether Walmart employees had notice of

the condition that allegedly caused Mr. Rivera’s fall.

       Moreover, Walmart does not present new evidence or make any argument it could not have

made before the Court ruled on the motion for summary judgment. Walmart already argued that

Plaintiffs had not proven actual or constructive notice in Walmart’s memorandum in support of

the motion for summary judgment. R. Doc. 21-1 at 6. Thus, because Walmart has neither shown

an error of law nor presented new evidence, reconsideration is inappropriate. See Simon v. United

States, 891 F.2d 1154, 1159 (5th Cir. 1990).

   V. CONCLUSION
       For the foregoing reasons,

       IT IS HEREBY ORDERED that Walmart’s Motion for Reconsideration, R. Doc. 68, is

DENIED.



New Orleans, Louisiana, this 9th day of July, 2021



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
